

115 HR 2335 IH: Equal Access to Congressional Research Service Reports Act of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2335IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Lance (for himself and Mr. Quigley) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Director of the Government Publishing Office to provide members of the public with
			 Internet access to Congressional Research Service reports, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Equal Access to Congressional Research Service Reports Act of 2017. 2.Definitions (a)CRS productIn this Act, the term CRS product means any final work product of CRS in any format.
			(b)CRS Report
 (1)In generalIn this Act, the term CRS Report means any written CRS product, including an update to a previous written CRS product, consisting of—
 (A)a Congressional Research Service Report; (B)a Congressional Research Service Authorization of Appropriations Product and Appropriations Product; or
 (C)subject to paragraph (2)(C), any other written CRS product containing CRS research or CRS analysis which is available for general congressional access on the CRS Congressional Intranet.
 (2)ExclusionsThe term CRS Report does not include— (A)any CRS product that is determined by the CRS Director to be a custom product or service because it was prepared in direct response to a request for custom analysis or research and is not available for general congressional access on the CRS Congressional Intranet;
 (B)any Congressional Research Service Report or any Congressional Research Service Authorization of Appropriations Product and Appropriations Product which, as of the effective date of this Act, is not available for general congressional access on the CRS Congressional Intranet; or
 (C)a written CRS product that has been made available by CRS for publication on a public website maintained by the GPO Director (other than the Website) or the Library of Congress.
 (c)Other definitionsIn this Act— (1)the term CRS means the Congressional Research Service;
 (2)the term CRS Congressional Intranet means any of the websites maintained by CRS for the purpose of providing to Members and employees of Congress access to information from CRS;
 (3)the term CRS Director means the Director of CRS; (4)the term GPO Director means the Director of the Government Publishing Office;
 (5)the term Member of Congress includes a Delegate or Resident Commissioner to Congress; and (6)the term Website means the website established and maintained under section 3.
				3.Availability of CRS reports through GPO website
			(a)Website
 (1)Establishment and maintenanceThe GPO Director, in consultation with the CRS Director, shall establish and maintain a public website containing CRS Reports and an index of all CRS Reports contained on the website, in accordance with this section.
 (2)FormatOn the Website, CRS Reports shall be searchable, sortable, and downloadable, including downloadable in bulk.
 (3)Free accessNotwithstanding section 4102 of title 44, United States Code, the GPO Director may not charge a fee for access to the Website.
 (b)Updates; disclaimerThe GPO Director, in consultation with the CRS Director, shall ensure that the Website— (1)is updated contemporaneously, automatically, and electronically to include each new or updated CRS Report released on or after the effective date of this Act;
 (2)shows the status of each CRS Report as new, updated, or withdrawn; and (3)displays the following statement in reference to the CRS Reports included on the Website: These documents were prepared by the Congressional Research Service (CRS). CRS serves as nonpartisan shared staff to congressional committees and Members of Congress. It operates solely at the behest of and under the direction of Congress. Information in a CRS Report should not be relied upon for purposes other than public understanding of information that has been provided by CRS to Members of Congress in connection with CRS’s institutional role. CRS Reports, as a work of the United States Government, are not subject to copyright protection in the United States. Any CRS Report may be reproduced and distributed in its entirety without permission from CRS. However, as a CRS Report may include copyrighted images or material from a third party, you may need to obtain the permission of the copyright holder if you wish to copy or otherwise use copyrighted material..
 (c)Furnishing of necessary information and technologyThe CRS Director shall consult with and provide assistance to the GPO Director to ensure— (1)that the GPO Director is provided with all of the information necessary to carry out this Act, including all of the information described in subparagraphs (A) through (E) of section 4(a)(1), in such format and manner as the GPO Director considers appropriate; and
 (2)that CRS makes available and implements such technology as may be necessary to facilitate the contemporaneous, automatic, and electronic provision of CRS Reports to the GPO Director as required under this Act.
 (d)NonexclusivityThe GPO Director may publish other information on the Website. (e)Additional techniquesThe GPO Director and the CRS Director may use additional techniques to make CRS Reports available to the public, if such techniques are consistent with this Act and any other applicable laws.
 (f)Additional informationThe CRS Director is encouraged to make additional CRS products that are not custom products or services available to the GPO Director for publication on the Website, and the GPO Director is encouraged to publish such CRS products on the Website.
			(g)Expansion of contents of annual report to Congress To include information on efforts To make
 additional products available on WebsiteSection 203(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 166(i)) is amended by striking the period at the end and inserting the following: , and shall include in the report a description of the efforts made by the Director to make additional Congressional Research Service products that are not custom products or services available to the Director of the Government Publishing Office for publication on the website established and maintained under the Equal Access to Congressional Research Service Reports Act of 2017..
			4.Website contents
			(a)Specific requirements for reports posted on Website
 (1)Responsibilities of GPO DirectorWith respect to each CRS Report included on the Website, the GPO Director shall include— (A)the name and identification number of the CRS Report;
 (B)an indication as to whether the CRS Report is new, updated, or withdrawn; (C)the date of release of the CRS Report;
 (D)the division or divisions of CRS that were responsible for the production of the CRS Report; and (E)any other information the GPO Director, in consultation with the CRS Director, considers appropriate.
 (2)Responsibilities of CRS DirectorWith respect to each CRS Report included on the Website, the CRS Director shall, prior to transmitting the Report to the GPO Director—
 (A)at the discretion of the CRS Director, remove the name of and any contact information for any employee of CRS; and
 (B)include in the CRS Report the following written statement: This document was prepared by the Congressional Research Service (CRS). CRS serves as nonpartisan shared staff to congressional committees and Members of Congress. It operates solely at the behest of and under the direction of Congress. Information in a CRS Report should not be relied upon for purposes other than public understanding of information that has been provided by CRS to Members of Congress in connection with CRS’s institutional role. CRS Reports, as a work of the United States Government, are not subject to copyright protection in the United States. Any CRS Report may be reproduced and distributed in its entirety without permission from CRS. However, as this CRS Report may include copyrighted images or material from a third party, you may need to obtain the permission of the copyright holder if you wish to copy or otherwise use copyrighted material..
 (b)Specific requirements for index on WebsiteThe GPO Director shall ensure that the index of all CRS Reports published on the Website is— (1)comprehensive;
 (2)contemporaneously updated; (3)searchable;
 (4)sortable; (5)maintained in a human-readable format;
 (6)maintained in a structured data format; (7)downloadable; and
 (8)inclusive of each item of information described in subsection (a)(1) with respect to each CRS Report.
 5.Conforming amendment to duties of CRSSection 203(d) of the Legislative Reorganization Act of 1946 (2 U.S.C. 166(d)) is amended— (1)by striking and at the end of paragraph (7);
 (2)by striking the period at the end of paragraph (8) and inserting ; and; and (3)by adding at the end the following new paragraph:
				
 (9)to comply with the requirements of, and provide information and technological assistance consistent with, the Equal Access to Congressional Research Service Reports Act of 2017..
			6.Rules of construction
 (a)No effect on speech or debate clauseNothing in this Act may be construed to diminish, qualify, condition, waive, or otherwise affect the applicability of clause 1 of section 6 of article I of the Constitution of the United States (commonly known as the Speech or Debate Clause) or any other privilege available to Congress or Members, offices, or employees of Congress with respect to any CRS Report made available online under this Act.
 (b)Confidential communicationsNothing in this Act may be construed to waive the requirement that any confidential communication by CRS to a Member, office, or committee of Congress shall remain under the custody and control of Congress and may be released only by Congress and its Houses, Members, offices, and committees, in accordance with the rules and privileges of each House and the requirements of this Act.
 (c)Dissemination of CRS productsNothing in this Act may be construed to limit or otherwise affect the ability of a Member, office, or committee of Congress to disseminate CRS products on a website of the Member, office, or committee or to otherwise provide CRS products to the public, including as part of constituent service activities.
			7.Effective date
 (a)In generalExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect 90 days after the date on which the GPO Director submits the certification described in subsection (b)(2).
			(b)Provision of information and technology
 (1)CRS deadlineNot later than 90 days after the date of enactment of this Act, the CRS Director shall provide the GPO Director with the information and technology necessary for the GPO Director to begin the initial operation of the Website.
 (2)CertificationUpon provision of the information and technology described in paragraph (1), the GPO Director shall submit to Congress a certification that the CRS Director has provided the information and technology necessary for the GPO Director to begin the initial operation of the Website.
				